                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
1
                                                                   Feb 12, 2019
2
                                                                       SEAN F. MCAVOY, CLERK



3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     DANIELA C.,                                No. 4:18-cv-05122-SMJ
5
                              Plaintiff,
6                                               ORDER GRANTING
                 v.                             STIPULATED MOTION FOR
7                                               REMAND
     COMMISSIONER OF SOCIAL
8    SECURITY,

9                             Defendant.

10
           Before the Court, without oral argument, is the parties’ Stipulated Motion for
11
     Remand, ECF No. 14. Having reviewed the stipulated pleading and the file in this
12
     matter, the Court is fully informed and grants the motion.
13
           Accordingly, IT IS HEREBY ORDERED:
14
           1.    The parties’ Stipulated Motion for Remand, ECF No. 14, is
15
                 GRANTED.
16
           2.    The above-captioned case shall be REVERSED and REMANDED
17
                 for further administrative proceedings including a de novo hearing
18
                 pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the
19
                 Appeals Council will remand the case to an administrative law judge
20
                 (“ALJ”), who shall update the medical records, offer Plaintiff an


     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
1                 opportunity for a new hearing, and issue a new decision. The ALJ shall

2                 also:

3                 A.      Reevaluate the opinion evidence of record;

4                 B.      Reevaluate Plaintiff’s residual functional capacity; and

5                 C.      If warranted, obtain supplemental vocational expert evidence to

6                         clarify the effects of the assessed limitations on Plaintiff’s

7                         ability to perform other work in the national economy.

8          3.     The Clerk’s Office is DIRECTED to DENY AS MOOT Plaintiff’s

9                 Motion for Summary Judgment, ECF No. 10.

10         4.     The Clerk’s Office is DIRECTED to ENTER JUDGMENT for

11                Plaintiff.

12         5.     The parties agree that reasonable attorney fees should be awarded

13                under the Equal Access to Justice Act, 28 U.S.C. § 2412, upon proper

14                request to the Court. Plaintiff shall file such motion, if any, no later

15                than March 12, 2019.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18         DATED this 12th day of February 2019.

19                        __________________________
                          SALVADOR MENDOZA, JR.
20                        United States District Judge




     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
